Exhibit 10.1
AGREEMENT AND AMENDMENT NO. 2
     THIS AGREEMENT AND AMENDMENT NO. 2 (this “Amendment”) is made as of
July 28, 2010 by and among TIMEPAYMENT CORP., a Delaware corporation (the
“Borrower”), SOVEREIGN BANK, as a Lender and as agent, and the other Lenders
party hereto.
     WHEREAS, certain of the parties hereto are parties to a certain Amended and
Restated Credit Agreement, dated as of July 9, 2008, as previously amended (as
amended, supplemented, or restated from time to time, the “Credit Agreement”);
terms defined in the Credit Agreement are used herein with the same meanings;
     WHEREAS, the Borrower has requested that the Maturity Date under the Credit
Agreement be extended and that the Lenders make certain other amendments to the
Credit Agreement, and the Lenders are willing to do so on the terms and
conditions hereafter set forth;
     WHEREAS, TD Bank N.A., a party to the Credit Agreement, wishes to assign
its entire Commitment to Berkshire Bank and Sovereign Bank pursuant to an
Assignment and Joinder Agreement (the “Assignment”) dated as of the date hereof;
and
     WHEREAS, simultaneously with the execution of this Amendment, Berkshire
Bank is becoming a Lender under the Credit Agreement.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Amendments to the Credit Agreement.
          (a) The defined terms “Interest Period”, “Majority Lenders”, “Maturity
Date”, “Special Purpose Subsidiary” and “Total Commitment” set forth in
Section 1.1 of the Credit Agreement are hereby amended and restated to read in
their entirety as follows:
     “Interest Period. With respect to each LIBOR Loan, the period commencing on
the date of the making or continuation of or conversion to such LIBOR Loan and
ending one (1), two (2), three (3) or six (6) months thereafter, as the Borrower
may elect in the applicable Notice of Borrowing or Conversion; provided that:
     (i) any Interest Period (other than an Interest Period determined pursuant
to clause (iii) below) that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in the next calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iii) below, end on the last Business Day of a calendar month;





--------------------------------------------------------------------------------



 



     (iii) no Interest Period shall end after the Maturity Date; and
     (iv) notwithstanding clause (iii) above, no Interest Period shall have a
duration of less than one month, and if any Interest Period applicable to a Loan
would be for a shorter period, such Interest Period shall not be available
hereunder.
     Maturity Date. August 2, 2013.
     Majority Lenders. As of any date, three (3) or more Lenders holding more
than fifty one percent (51%) of the aggregate outstanding principal amount of
Loans on such date; and if no such principal is outstanding, three (3) or more
Lenders holding more than fifty one percent (51%) of the total Commitments.
     Special Purpose Subsidiary. A Subsidiary of the Parent or any of its
Subsidiaries, including the Borrower, that is a special purpose corporation
organized in connection with a securitization and/or sale and financing of
Leases and related Equipment and Receivables of the Borrower or either
Guarantor, none of the assets of which constitutes any part of the Collateral
after giving effect to the release of the Lenders’ Encumbrances on Collateral
contemplated by Section 9 of the Borrower Security Agreement.
     Total Commitment. The sum of the Commitments of the Lenders as in effect
from time to time, which as of the Closing Date shall be $100,000,000 and which
may be any lesser amount, including zero, resulting from a termination or
reduction of such amount in accordance with Sections 2.1 and 8.2, and which
amount may be increased in accordance with section 2.1(f).”
          (b) Section 1.1 of the Credit Agreement is hereby amended to add the
following new definitions, to be inserted in the appropriate place in
alphabetical order:
     “Conversion Term Loan. See Section 2.7(e).
     “Conversion Term Loan Maturity Date. February 2, 2014.”
          (c) Section 2.1(f) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
     “(f) The Total Commitment may be increased as provided in this
Section 2.1(f) if such proposed increase is approved in advance by the Agent in
its sole discretion and if the other conditions set forth below are satisfied:
     (i) The Borrower may (A) request any of one or more of the Lenders to
increase the amount of its Commitment (which request shall be in writing and
sent to the Agent to forward to such Lender) and/or (B) request the Agent to use
its commercially reasonable efforts to arrange for any of one or more banks or
financial institutions not a party hereto (a “New Lender”) to become a party to
and a Lender under this Agreement, provided that in no event shall the amount of
the Total Commitment as increased pursuant to this Section 2.1(f) exceed
$120,000,000, and provided, further, that the identification and arrangement of
any New Lender to become a party hereto and a Lender

- 2 -



--------------------------------------------------------------------------------



 



under this Agreement shall be made by the Agent after consultation with the
Borrower. In no event may any Lender’s Commitment be increased without the prior
written consent of such Lender, and the failure of any Lender to respond to the
Borrower’s request for an increase within fifteen Business Days after written
notice thereof shall be deemed a rejection by such Lender of the Borrower’s
request. The Total Commitment may not be increased if, at the time of any
proposed increase hereunder, a Default has occurred and is continuing. Any
request by the Borrower to increase the Total Commitment shall be deemed to be a
representation and warranty on and as of the date of such request and giving
effect to such increase that no Default has occurred and is continuing.
Notwithstanding anything contained in this Agreement to the contrary, no Lender
shall have any obligation whatsoever to increase the amount of its Commitment,
and each Lender may at its option, unconditionally and without cause, decline to
increase its Commitment.”
          (d) Section 2.5(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(a) Each Revolving Credit Loan which is a Base Rate Loan shall bear interest on
the outstanding principal amount thereof at a rate per annum equal to the Base
Rate plus one and one quarter percent (1.25%) per annum, and the Conversion Term
Loan, if it is a Base Rate Loan, shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the Base Rate plus one and
three quarters percent (1.75%) per annum, which rates shall change
contemporaneously with any change in the Base Rate. Such interest shall be
payable monthly in arrears on the first Business Day of each month.”
          (e) Section 2.5(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(b) Each Revolving Credit Loan which is a LIBOR Loan shall bear interest on the
outstanding principal amount thereof, for each Interest Period applicable
thereto, at a rate per annum equal to the LIBOR Rate plus three and one quarter
percent (3.25%) per annum, and the Conversion Term Loan, if it is a LIBOR Loan,
shall bear interest on the outstanding principal amount thereof, for each
Interest Period applicable thereto, at a rate per annum equal to the LIBOR Rate
plus three and three quarters percent (3.75%) per annum. Such interest shall be
payable monthly in arrears on the first Business Day of each month.
          (f) Section 2.6(b) is hereby amended and restated in its entirety to
read as follows:
“(b) [Intentionally Omitted].”

- 3 -



--------------------------------------------------------------------------------



 



          (g) Section 2.7 of the Credit Agreement is hereby amended to add the
following new subparagraph (e) at the end thereof:
“(e) If, prior to 30 days before the Maturity Date, the Lenders shall not have
offered to extend such date and if no Default shall have occurred and be
continuing, then at the option of the Borrower the unpaid principal balance of
the Revolving Credit Loans shall be converted into a term loan (the “Conversion
Term Loan”) which shall be payable in five (5) consecutive monthly installments
each equal to 1/36th of the original principal amount of the Conversion Term
Loan, payable on the first Business Day of each calendar month, commencing with
the first day of the month following the Maturity Date, with the unpaid
principal balance of the Conversion Term Loan, together with all unpaid interest
thereon and all fees and other amounts due with respect thereto, due and payable
in full on the Conversion Term Loan Maturity Date. If, prior to 30 days before
the Maturity Date, the Lenders shall have offered to extend the Maturity Date
but the Borrower shall not have agreed to such extension or if any Default shall
have occurred and be continuing on such date, then notwithstanding the existence
of any LIBOR Loan and notwithstanding any other provision of the Loan Documents,
the Borrower shall pay in full on the Maturity Date the unpaid principal balance
of the Revolving Credit Loans, together with all unpaid interest thereon and all
fees and other amounts due with respect thereto.”
     (h) Section 5.5 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
     5.5 Inspection. The Borrower shall permit the Agent, any Lender and their
designees, at any reasonable time and at reasonable intervals of time, and upon
reasonable notice (or if a Default shall have occurred and is continuing, at any
time and without prior notice), to (i) visit and inspect the properties of the
Borrower and its Subsidiaries, (ii) examine and make copies of and take
abstracts from the books and records of the Borrower and its Subsidiaries, and
(iii) discuss the affairs, finances and accounts of the Borrower and its
Subsidiaries with their appropriate officers, employees and independent
accountants, all at the reasonable expense of the Borrower; provided that unless
an Event of Default has occurred and is continuing (x) such inspections and
visits will not exceed three (3) times per year, (y) the reimbursable expenses
payable by the Borrower under this Section 5.5 shall be limited to those
incurred by the Agent, and (z) such reimbursable expenses shall not exceed exam
fees of $850 per examiner per exam day, plus out-of-pocket expenses. Without
limiting the generality of the foregoing, the Borrower will permit periodic
reviews (as determined by the Agent) of the books and records of the Borrower
and its Subsidiaries to be carried out at the Borrower’s expense by commercial
finance examiners (whether employed by the Agent or by third parties) designated
by the Agent. The Borrower shall also permit the

- 4 -



--------------------------------------------------------------------------------



 



Agent to arrange for verification of Eligible Lease Receivables, under
reasonable procedures, directly with any account debtors or by other methods.
The Agent will make commercially reasonable efforts to minimize its examination
expenses under this Section 5.5.”
     (i) Section VI of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“SECTION VI
FINANCIAL COVENANTS
     The Borrower covenants that so long as any Loan or other Obligation remains
outstanding or the Lenders have any obligation to make any Loan hereunder:
     6.1 Interest Coverage. The Borrower shall not permit the ratio of
Consolidated EBIT to Consolidated Interest Expense for any fiscal quarter (taken
as a single quarter) to be less than 1.40:1.00 as of the end of any such fiscal
quarter.
     6.2 Consolidated Tangible Capital Base. The Borrower shall not permit
Consolidated Tangible Capital Base at any time to be less than (a) $60,696,000
as of June 30, 2010 and (b) during each fiscal quarter ending after June 30,
2010, an amount equal to (i) the amount of Consolidated Tangible Capital Base
required to be maintained as of the end of the preceding fiscal quarter, plus
(ii) the greater of (x) fifty percent (50%) of Consolidated Net Income for the
current fiscal quarter being measured, and (y) one hundred percent (100%) of
equity capital received by the Parent during the current fiscal quarter being
measured (for purposes of this clause (ii), only positive Consolidated Net
Income shall be included and any net losses shall be disregarded).
     6.3 Leverage Ratio. The Borrower shall not permit the Leverage Ratio at any
time to exceed 4:00 to 1.00.
     6.4 Asset Quality. The Borrower shall not at any time permit the amount of
Receivables over 90 days past due to exceed 18.75% of Gross Lease Installments.”
          (j) Section 7.4 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
     “7.4 Merger; Sale or Lease of Assets; Liquidation. Neither the Borrower nor
any of its Subsidiaries shall liquidate, merge or consolidate into or with any
other person or entity, or sell, lease or otherwise dispose of any assets or
properties, other than
          (a) the disposition of scrap, waste and obsolete or unusable items and
Qualified Investments, in each case in the ordinary course of business;
          (b) Permitted Acquisitions;

- 5 -



--------------------------------------------------------------------------------



 



          (c) sales of Leases and related Equipment and Receivables to a Special
Purpose Subsidiary if all of the following conditions are satisfied:
     (i) the Borrower shall have given written notice to the Agent at least
thirty (30) days prior to such sale;
     (ii) immediately prior to such sale and after giving effect thereto no
Default shall have occurred and be continuing;
     (iii) the credit quality of the Eligible Receivables after giving effect to
such sale shall be at least as good as before giving effect to such sale as
determined by the Agent, including, without limitation, by reference to the
Credit Scoring System;
     (iv) copies of all documents relating to such sale and any other documents
or information (financial or otherwise) reasonably requested by the Agent shall
have been delivered to the Agent as and when requested;
     (v) one hundred percent (100%) of the proceeds of any such sale shall be
applied to the repayment of the Obligations; and
     (vi) all such sales shall be without recourse to the Borrower and its
Subsidiaries.”
     (k) Section 11.11 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
     “11.11 Entire Agreement, Etc. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby and supersede
all prior agreements (including the outline of general terms of the financing
arrangement dated April 4, 2007 between Agent and the Borrower) with respect to
the subject matter hereof, except for the letter agreement dated July 28, 2010,
between the Borrower and the Agent with respect to fees payable to the Agent,
which letter agreement shall continue in full force and effect and shall not be
superseded by any of the Loan Documents.”
     (l) Schedule 1 of the Credit Agreement is hereby amended and restated to
read in its entirety as Schedule 1 attached to this Amendment.
     2. Effective Date. This Amendment shall become effective as of the date
first set forth upon satisfaction of the following conditions:
          (a) the Agent shall have received the following agreements, documents,
certificates and opinions in form and substance satisfactory to the Agent and
duly executed and delivered to the parties thereto:
     (i) this Amendment;

- 6 -



--------------------------------------------------------------------------------



 



          (ii) The Notes, substantially in the form of Exhibit A to the Credit
Agreement;
          (iii) reaffirmation of the Pledge Agreement, and reaffirmations of the
Affiliate Guarantees;
          (iv) A certificate of the Secretary or an Assistant Secretary of the
Borrower and each Guarantor with respect to resolutions of the Board of
Directors authorizing the execution and delivery of the Loan Documents to which
such Person is a party and identifying the officer(s) authorized to execute,
deliver and take all other actions required the Loan Documents to which such
Person is a party, and providing specimen signatures of such officers;
          (v) To the extent modified since July 9, 2008, the Certificate of
Incorporation of the Borrower and each Guarantor and all amendments and
supplements thereto, as filed in the office of the Secretary of State of such
Person’s jurisdiction of incorporation, certified by said Secretary of State as
being a true and correct copy thereof, or, if not so modified, a certificate of
the Secretary or Assistant Secretary of such Person certifying to such effect;
          (vi) To the extent modified since July 9, 2008, the Bylaws of the
Borrower and each Guarantor and all amendments and supplements thereto,
certified by the Secretary or an Assistant Secretary of such Person as being a
true and correct copy thereof, or, if not so modified, a certificate of the
Secretary or Assistant Secretary of such Person certifying to such effect;
          (vii) A certificate of the Secretary of State of the Borrower’s and
each Guarantor’s jurisdiction of incorporation as to legal existence and good
standing of such Person in such state;
          (viii) An opinion addressed to the Lenders from Edwards Angell Palmer
& Dodge LLP, counsel to the Borrower;
          (ix) A certificate of a Responsible Officer of the Borrower as to the
solvency of the Borrower, the accuracy of the Borrower’s representations and
warranties, the satisfaction of the conditions contained in this Section 2 and
such other matters as the Agent may request; and
          (x) Such other documents, agreements, instruments, opinions and
certificates and completion of such other matters, as the Agent may reasonably
deem necessary or appropriate.
          (b) No litigation, arbitration, proceeding or investigation shall be
pending or threatened which questions the validity or legality of the
transactions contemplated by any Loan Document or seeks a restraining order,
injunction or damages in connection therewith, or which,

- 7 -



--------------------------------------------------------------------------------



 



in the judgment of the Agent, might adversely affect the transactions
contemplated hereby or might have a Material Adverse Effect.
          (c) The Borrower shall have paid to the Agent all fees to be paid
(including pursuant to Section 2.6(c) of the Credit Agreement) on or prior to
the date hereof.
          (d) As of the date hereof, the lesser of (i) the Borrowing Base and
(ii) the Total Commitment exceed Total Outstandings by at least $10,000,000.
     3. Representations. The Borrower represents and warrants to the Agent and
the Lenders as follows:
          (a) the representations and warranties contained in Section IV of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof except to the extent that such representations and warranties
expressly relate to an earlier date;
          (b) no Default has occurred and is continuing; and
          (c) the resolutions referred to in Section 3.1(a)(viii) of the Credit
Agreement remain in full force and effect.
     4. General. The amendments to the Credit Agreement contained herein are
limited as provided herein and do not extend to any other provisions of the
Credit Agreement not specified herein or to any other matter. The Credit
Agreement is ratified and confirmed and shall continue in full force and effect
as amended hereby. This Amendment may be executed in any number of counterparts
with the same effect as if the signatures hereto and thereto were upon the same
instrument.
[The Remainder of This Page Remains Blank]

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement and Amendment No. 2 has been executed as
a sealed instrument as of the date first set forth above.


                      TIMEPAYMENT CORP.

      SOVEREIGN BANK, Individually and as Agent
By:
  /s/ Richard F. Latour       By:   /s/ Jeffrey G. Millman    
 
                   
 
  Name: Richard F. Latour           Name: Jeffrey G. Millman    
 
  Title:   President           Title:   Senior Vice President    

            BERKSHIRE BANK
      By:   /s/ Paul F. Flynn, Jr.         Name:   Paul F. Flynn, Jr.       
Title:   Senior Vice President        COMMERCE BANK & TRUST COMPANY
      By:   /s/ David J. Costello         Name:   David J. Costello       
Title:   Senior Vice President        DANVERSBANK
      By:   /s/ Mary E. McLemore         Name:   Mary E. McLemore       
Title:   Vice President        WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Evan M. Israelson         Name:   Evan M. Israelson       
Title:   Authorized Signatory   

[Signature Page – Agreement and Amendment No. 2]





--------------------------------------------------------------------------------



 



         

SCHEDULE I
COMMITMENTS OF THE LENDERS

                  Lender   Commitment     Commitment Percentage  
Sovereign Bank
  $ 25,000,000       25 %
 
                Wells Fargo Bank, N.A.
300 Commercial Street
Boston, MA 02109
Attn: Evan M. Israelson
Fax: (617) 248-8922   $ 25,000,000       25 %
 
                Danversbank
One Conant Street
Danvers, MA 01923
Attn: Mary E. McLemore
Fax: (978) 774-7893   $ 20,000,000       20 %
 
                Berkshire Bank
150 Presidential Way, Suite 210
Woburn, MA 01801
Attn: C. Lee Willingham
Fax: (781) 933-0409   $ 15,000,000       15 %
 
                Commerce Bank & Trust Company
386 Main Street
Worcester, MA 01608
Attn: David J. Costello
Fax: (508) 797-6933   $ 15,000,000       15 %
 
               
Total:
  $ 100,000,000       100 %

